Citation Nr: 1132958	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-46 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increase rating for chronic lumbosacral strain with degenerative disc disease, currently rated as 20 percent disabling.

2.  Entitlement to an increase rating for right knee arthritis with meniscus tear repair, currently rated as 10 percent disabling.

3.  Entitlement to an increase rating for left knee arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 until July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in  Seattle, Washington.  During the pendency of this appeal, jurisdiction was transferred to the RO in Anchorage, Alaska.

The Veteran was afforded a hearing in June 2011 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record, and an oral waiver of this evidence was given and recorded in the transcript.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised and separately adjudicated.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  

Here, the matter of entitlement to TDIU was separately addressed and denied in a rating decision of February 2011.  The Veteran was afforded notice of that decision and of his right to appeal, however as of the time of this decision, he has not expressed an intent to appeal.  The Board further notes, that entitlement to TDIU in this case is based on the aggregate effect of multiple disabilities rather than a single disability.  Accordingly, the Board finds that the issue of TDIU has been fully addressed by the RO, and having not been appealed, the matter is not presently before the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims on appeal involve whether the Veteran is entitled to an increase ratings for disabilities of the low back, right knee, and left knee.  The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

In this case, the VA examiner who conducted examinations of the Veteran's back and knees in September 2011 indicated that there was objective evidence of pain on motion of both knees and the low back, but did not state at what degree of motion such pain began or how pain otherwise limited the Veteran's functional use of his joint.  Without this information, the Board cannot properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for VA examination, and his claims file is to be made available for review by the examiner.  The examiner is to answer the following questions:

1.  At what point in the Veteran's range of motion of the right knee does pain begin? How does pain, weakness, and premature or excess fatigability otherwise affect the joint with regard to functional limitation of motion?

2.  At what point in the Veteran's range of motion of the left knee does pain begin?  How does pain, weakness, and premature or excess fatigability otherwise affect the joint with regard to functional limitation of motion?

3.  At what point in the Veteran's range of motion of the thoracolumbar spine does pain begin?  How does pain, weakness, and premature or excess fatigability otherwise affect the spine with regard to functional limitation of motion?


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


